Citation Nr: 1607652	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-41 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.  

2.  Entitlement to service connection for a right wrist disability.  

3.  Entitlement to service connection for a right knee disability, to include as due to a service-connected bilateral ankle disability.  

4.  Entitlement to service connection for a left knee disability, to include as due to a service-connected bilateral ankle disability.  

5.  Entitlement to service connection for erectile dysfunction, to include as due to presumed herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension, to include as due to presumed herbicide exposure.  

7.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 24, 2012 and in excess of 70 percent thereafter.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from July 2008 and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of the appeal, a December 2013 RO decision granted an increased disability rating of 70 percent for PTSD, effective October 24, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a December 2015 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for hypertension, to include as secondary to presumed herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A right thumb disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

2.  A right wrist disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

3.  A right knee disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include as due to a service-connected bilateral ankle disability.  

4.  A left knee disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service, to include as due to a service-connected bilateral ankle disability.  

5.  The Veteran's erectile dysfunction did not have onset during active service and is not otherwise etiologically related to active service, to include as due to presumed herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).  

6.  Prior to October 24, 2012, the Veteran's PTSD was manifested by symptoms such as chronic sleep impairment without nightmares, flashbacks and intrusive thoughts, anger and irritability, depression, anxiety, panic attacks approximately once per month, dysphoria, decreased energy and appetite, and weight gain, with GAF scores of 60 and 63, all of which resulted in mild impairment in social and occupational functioning and no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

7.  From October 24, 2012, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting), with a GAF score of 56, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  

8.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a right knee disability, to include as due to a service-connected bilateral ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for service connection for a left knee disability, to include as due to a service-connected bilateral ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

5.  The criteria for service connection for erectile dysfunction, to include as due to presumed herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 24, 2012 and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

7.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding his service connection claims on appeal in July 2007, September 2007, November 2011, and April 2012.  

Regarding his claim of entitlement to an increased disability rating for PTSD, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within an April 2011 notice letter sent to the Veteran, which letter also provided adequate notice regarding the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements; all such records have been associated with the claims file.  To the extent that the record indicates that the Veteran has been entitled to Social Security Administration (SSA) disability benefits since April 1996, the Board notes that an August 2008 SSA response indicated that there were no medical records available regarding the Veteran because they had been destroyed.  Therefore, the Board finds that the Veteran's SSA records do not exist and that further efforts to obtain any such records would be futile.  Moreover, a remand is not required to obtain SSA records, as the Veteran has consistently reported that he is disabled due to nonservice-connected rheumatoid arthritis.  Therefore, a remand for SSA records would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA obtained relevant examinations and/or opinions concerning the Veteran's claims on appeal in March 2008, June 2010, November 2010, April 2011, October 2012, November 2012, February 2013, August 2013, October 2013, and April 2014.  When read together and considered as a whole, the examinations and opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected PTSD since he was last examined in April 2014.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Veteran has not been afforded specific VA examinations in connection with his claims of entitlement to service connection for a right thumb disability, a right wrist disability, and erectile dysfunction.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, does not reveal evidence establishing that a right thumb disability, right wrist disability, or erectile dysfunction first manifested during active service or within one year of service discharge.  Additionally, the Veteran's own conclusory generalized statements regarding a nexus between the claimed disabilities and active service, or a service-connected disability, are not enough to entitle him to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  To the extent that private medical opinions indicate that the Veteran's musculoskeletal conditions are related to active service, the Board finds that there is adequate medical evidence of record to make a decision on the claim.  Consequently, a VA examinations regarding his claims of entitlement to service connection for a right thumb disability, right wrist disability, and erectile dysfunction are not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence regarding his claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Right Thumb, Right Wrist, & Bilateral Knees

The Veteran claims entitlement to service connection for disabilities of the right thumb, right wrist, and bilateral knees as a result of active service, which included multiple parachute jumps as a paratrooper.  Indeed, the Veteran's DD Form 214 documents that he was awarded the Parachute Badge.  

Service treatment records do not document any complaints, treatment, or diagnosis of right thumb, right wrist, or bilateral knee conditions.  Physical examinations at service enlistment in May 1966 and service discharge in December 1968 each document normal clinical examinations, with no relevant health conditions reported by the Veteran within contemporaneous reports of medical history.  

Post-service private treatment records from November 1987 document that the Veteran was scheduled for surgery on his right wrist.  December 1987 private treatment records document the Veteran's two-year history of right wrist pain, which was initially treated in March 1986 by removal of some bone chips in the right distal radius, and which was assessed in August 1987 as inflammatory or infectious arthritis of the right wrist.  Following a diagnostic biopsy, a March 1988 private treatment notes that the pathologic specimen was consistent with inflammatory arthritis, such as rheumatoid.  Thereafter, a March 1992 private treatment note documents that since his last visit, the Veteran had returned to unrestricted work without any right wrist pain until a January 1992 work injury to his right wrist which produced post-traumatic osteoarthritis of the right wrist.  An October 1992 private treatment note documents a recent surgery on his right wrist.  

X-ray studies in February 1995 document that the Veteran's inflammatory arthropathy was progressing.  A subsequent June 2000 x-ray study, which was compared to the prior February 1995 results, showed no significant interval change, with no new area of erosive change, and no significant soft tissue swelling or acute fracture deformity.  The physician noted that there was no significant interval change, and the Veteran's condition was assessed as right greater than left degenerative disease, presumably due to rheumatoid arthritis.  

A May 2002 x-ray of the Veteran's hands and wrists showed some narrowing at the right thumb of a fairly mild degree and joint space narrowing in the right wrist with some cyst and erosive change, and some erosive change in the ulnar styloid on the right.  The changes in the wrists, especially on the right, were felt to be compatible with inflammatory arthropathy.  

January 2004 private treatment records document the Veteran's ongoing complaints of persistent pain, swelling, and tenderness in his wrists and hands, which was attributed to his rheumatoid arthritis.  

Private treatment records in July 2004 and December 2004 document intermittent flare-ups of aching, soreness, and pain in multiple joints, including the Veteran's knees.  A December 2004 x-ray of the Veteran's right knee showed no significant arthropathic change or right knee joint effusion, with an impression of rheumatoid arthritis and an otherwise normal right knee.  Shortly thereafter, in January 2005, the Veteran continued to complain of persistent tenderness in the knees.  

A January 2006 private treatment note documents that the Veteran's joint pain in his hands and wrists had improved with prescribed methotrexate.  However, in February 2006, March 2006, and May 2006, the Veteran continued to report persistent pain and aching in several joints, including his wrists and hands, which was attributed to mild activity of his diagnosed rheumatoid arthritis.  A May 2006 x-ray of the Veteran's hands and wrists showed findings which were felt to be compatible with the clinical diagnosis of inflammatory arthropathy with some secondary degenerative change.  

A July 2007 VA treatment note documents the Veteran's medical history, including joint pain for the past fifteen years in his hands, knees, ankles, and hips, which had been diagnosed as rheumatoid arthritis, and past surgical history including right wrist cartilage repair in 1985 and 1993.  

The Veteran was first afforded a VA joints examination in March 2008.  At that time, he reported that he dislocated his right kneecap during active service in jump school, which caused ongoing pain and discomfort.  The Veteran reported that he retired as a mechanic in 1995, but he denied an effect on his occupation due to his right knee complaints.  Following a physical examination, the VA examiner diagnosed mild chondromalacia of the right knee which was less likely than not due to the Veteran's active service.  The examiner based his opinion on the rationale that there was no chronic right knee condition found during active service or within one-year of service discharge from duty, nor were there any x-ray findings to link the Veteran's diagnosed arthritis to his active service.  

A July 2010 private opinion letter notes that the Veteran had arthritic impairment, including rheumatoid arthritis and osteoarthritis, which resulted in limiting pain in multiple joints, including the knees.  The private physician opined that the Veteran's pain in his weightbearing joints, including the knees, was more likely than not related to trauma experienced while parachuting in active service.  The private physician stated that he was not aware of a fracture, dislocation, or other similar event related to the Veteran's paratrooper experience, but that he believed that a succession of parachute jumps could provide sufficient cumulative damage to result in the Veteran's arthritic condition.  

The Veteran was afforded an additional VA knee examination in November 2012; however, the examiner was unable to render an opinion without first obtaining x-ray results.  X-ray studies from later that same month showed chondrocalcinosis in the lateral compartment of the right knee and an unremarkable left knee.  

In February 2012, a VA examiner diagnosed degenerative joint disease (DJD) of the bilateral knees.  It was noted that the Veteran was awarded a parachutist badge, but his service treatment records were otherwise negative for related complaints; additionally, he had a history of rheumatoid arthritis and radiographic evidence of chondrocalcinosis, neither of which is associated with trauma, physical activities, or military demands.  Therefore, the VA examiner found no evidence that the Veteran's knee condition was related to active service.  

An addendum VA opinion was obtained in August 2013, given the Veteran's claim that his bilateral knee condition was secondary to his service-connected bilateral ankle condition.  The VA examiner noted the Veteran's diagnoses of right knee chondrocalcinosis and left knee strain; however, the examiner opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected bilateral ankle condition.  Rather, the examiner stated that the Veteran's chondrocalcinosis of the right knee was likely due to calcium pyrophosphate deposition, a process which, although painful, had no connection with any ankle problems.  Additionally, his mild left knee strain was likely due to wear and tear over time; moreover, his limited knee flexion was primarily limited by hip pain, rather than knee pain.  

An additional supplemental VA opinion was obtained in October 2013 regarding the specific question of whether the Veteran's claimed bilateral knee condition was aggravated by his service-connected bilateral ankle condition.  Following a review of the claims file, the VA examiner noted that the Veteran had chondrocalcinosis/DJD of the knees, with ankle sprains noted bilaterally during active service.  The examiner stated that these two conditions are entirely separate, and that there was no notable evidence that would support the ankle sprains causing Veteran's knee complaints to become aggravated beyond natural progression.  Therefore, the examiner opined that it was less likely as not that the Veteran's knee complaints were aggravated beyond normal progression due to his chronic ankle sprains.  

After a review of the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for right thumb, right wrist, and bilateral knee disabilities.  

Regarding the elements required for service connection, the Board first finds that the Veteran clearly has a present disability of the bilateral knees, diagnosed variously as rheumatoid arthritis, osteoarthritis, chondrocalcinosis, and DJD.  Moreover, to the extent that he has been diagnosed with rheumatoid arthritis, the Board finds such condition also constitutes a current disability of the right thumb and right wrist, manifested by the Veteran's ongoing complaints of joint pain.  

Regarding the requirement of in-service incurrence or aggravation of a disease or injury, the Veteran's service records confirm his reports of parachute jumping, as evidence by his award of the Parachute Badge.  However, service treatment records do not document complaints, treatment, or diagnosis of the claimed disabilities.  

Regarding the requirement of a nexus, or causal relationship, between a present disability and active service, the Board observes that there is some evidence in favor and some evidence against the Veteran's claims.  Initially, the Board notes that there is no probative evidence that the Veteran's claimed conditions first manifested during active service or within one-year of service discharge.  As such, service connection based upon the presumptive provisions for chronic diseases is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Concerning the Veteran's claims regarding his right thumb and right wrist, to the extent that the July 2010 private opinion letter could be construed to support such claims, the Board points out that insofar as the opinion provided a nexus to parachute jumps during active service, such opinion was specifically limited to the Veteran's pain in his weightbearing joints, which would not include the right thumb and right wrist.  Moreover, the medical evidence of record consistently attributes the Veteran's reported hand and wrist pain to his diagnosed rheumatoid arthritis, which has not been shown to be due to active service.  Additionally, private treatment records document that a January 1992 work injury to the Veteran's right wrist produced his post-traumatic osteoarthritis of the right wrist.  

The Veteran is competent to report his ongoing joint pain, because this is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board has acknowledged his reports of in-service onset of relevant joint pain which he failed to report out of a sense of duty and a desire to complete his military training.  However, insofar as the Veteran's statements assert a nexus between a current right thumb or right wrist disability, including his diagnosed rheumatoid arthritis, and active service, such statements are of little probative value, as the Veteran's is not shown to possess musculoskeletal or orthopedic medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Additionally, to the extent that post-service medical records fail to document any reports or treatment of such conditions prior to March 1986, when the Veteran was first treated for right wrist complaints (or thereafter regarding his right thumb or hand complaints), the Veteran's statements regarding in-service onset and continuous symptoms since active service are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Concerning the Veteran's claimed bilateral knee disability, the March 2008 VA examiner diagnosed mild chondromalacia of the right knee which was less likely than not due to the Veteran's active service, given that there was no chronic right knee condition found during active service or within one-year of service discharge from duty, nor were there any x-ray findings to link the Veteran's diagnosed arthritis to his active service.  

The July 2010 private opinion stated that the Veteran's pain in his weightbearing joints, including the knees, was more likely than not related to trauma experienced while parachuting in active service, given that a succession of parachute jumps could provide sufficient cumulative damage to result in the Veteran's arthritic condition.  

The February 2012 VA examiner diagnosed DJD of the bilateral knees, but found no evidence that such condition was related to the Veteran's active service, given that service treatment records were negative for related complaints and in light of the Veteran's history of rheumatoid arthritis and chondrocalcinosis, neither of which is associated with trauma, physical activities, or military demands.  

The August 2013 VA opinion concluded that the Veteran's diagnoses of right knee chondrocalcinosis and left knee strain were less likely than not proximately due to or the result of the Veteran's service-connected bilateral ankle condition.  Rather, his right knee chondrocalcinosis was likely due to calcium pyrophosphate deposition which had no connection with any ankle problems, and his mild left knee strain was likely due to wear and tear over time.  Finally, the October 2013 VA opinion concluded that the Veteran's knee and ankle conditions were entirely separate and that there was no notable evidence that would support the Veteran's ankle condition to cause Veteran's knee complaints to become aggravated beyond natural progression; therefore, it was less likely as not that the Veteran's knee complaints were aggravated beyond normal progression due to his chronic ankle sprains.  

Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  Notably, the VA opinions of record were based thorough reviews of the claims file, the Veteran's reported medical history, and physical examinations; additionally, the resulting opinions clearly addresses the Veteran's claimed theories of entitlement, both on direct and secondary bases, and provide reasoned analyses and rationales to support the opinions.  

Conversely, while the July 2010 private opinion is supported by a rationale which relates the Veteran's knee arthritis and pain to parachute jumps during active service, it also appears that the physician's ultimate opinion, that a succession of parachute jumps could provide sufficient cumulative damage to result in the Veteran's arthritic condition, is speculative in nature; therefore its probative value is diminished.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, there is no indication that the private physician's opinion was rendered following a thorough review of the Veteran's claims file, which further limits the probative value afforded to it by the Board.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Therefore, the Board finds that the VA opinions of record contain the most thorough and reasoned analyses regarding whether a nexus exists between the Veteran's current bilateral knee disabilities and his active service, to include as secondary to a service-connected bilateral ankle disability.  Therefore, the Board affords more probative weight to the VA opinions of record, which are factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

As above, the Veteran's statements concerning his bilateral knee condition, including ongoing knee pain, are probative and have been considered by the Board.  See Layno, supra.  However, insofar as the Veteran's statements assert a nexus between current bilateral knee disabilities and active service, such statements are of little probative value, as the Veteran's is not shown to possess musculoskeletal or orthopedic medical expertise.  See Jandreau, 492 F.3d at 1377   (Fed. Cir. 2007).  Additionally, to the extent that post-service medical records fail to document any reports or treatment of knee conditions prior to 2004, the Veteran's statements regarding in-service onset and continuous symptoms of a bilateral knee condition since active service are afforded little probative value.  See Caluza, 7 Vet. App. at 506.  

In summary, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for right thumb, right wrist, and bilateral knee disabilities.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Erectile Dysfunction

The Veteran also claims entitlement to erectile dysfunction, to include as due to presumed herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).  

Service treatment records do not document any complaints, treatment, or diagnosis of erectile dysfunction.  Physical examinations at service enlistment in May 1966 and service discharge in December 1968 each document normal clinical examinations, with no relevant health conditions reported by the Veteran within contemporaneous reports of medical history.  

Post-service private treatment records from March 2005 and May 2005 document a notation of erectile dysfunction.  Additionally, a July 2007 VA treatment note documents the Veteran's reported medical history, including erectile dysfunction for the past three years.  

Initially, the Board acknowledges that the Veteran's service personnel records document his active service in Vietnam; therefore, he is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  However, erectile dysfunction is not one of the enumerated diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  Therefore, service connection on a presumptive basis is not warranted.  See id.  

The Board has also considered whether service connection for erectile dysfunction is warranted on a direct or secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.  Notably, there is an absence of objective medical evidence which relates the Veteran's erectile dysfunction to his active service or to a service-connected disability, including PTSD.  

The Veteran's statements concerning his observable symptoms of erectile dysfunction are probative and have been considered by the Board.  See Layno, supra.  However, insofar as the Veteran's statements assert a nexus between his erectile dysfunction and active service or to a service-connected disability such as PTSD, such statements are of little probative value, as the Veteran's is not shown to possess the medical expertise required in order to render a nexus opinion in this instance.  See Jandreau, 492 F.3d at 1377   (Fed. Cir. 2007).  

In summary, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for erectile dysfunction on direct, presumptive, and secondary bases.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating for PTSD in excess of 30 percent prior to October 24, 2012 and in excess of 70 percent thereafter.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased disability rating in excess of 30 percent prior to October 24, 2012 and in excess of 70 percent thereafter.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has, therefore, considered the relevant temporal period from one year prior to the Veteran's August 2010 claim, or from August 2009 to the present.  The Board has also considered the appropriateness of the staged rating periods assigned by the RO; however, the record does not support the assignment of any additional staged ratings periods during the pendency of the claim.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from July 31, 2008, and as 70 percent disabling from October 24, 2012, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


III.A.  Prior to October 24, 2012

As discussed further below, in August 2010, the Veteran filed a claim of entitlement to a total disability rating based upon individual unemployment (TDIU).  He alleged that he was unable to work due to several conditions, including PTSD; therefore, his TDIU claim was also inferred as a claim of entitlement to an increased disability rating for PTSD.  

Turning to the evidence of record during the relevant temporal period from August 2009 and prior to October 24, 2012, an August 2009 VA mental health treatment note documents a diagnosis of PTSD which required ongoing psychiatric treatment.  

The Veteran was afforded a VA PTSD examination in June 2010.  At that time, he reported ongoing PTSD treatment including prior group therapy, which was stopped because he could not get along with others, and individual counseling, but without prescribed medication.  He denied any inpatient psychiatric treatment and reported significant remission of symptoms due to treatment.  Relevant symptoms reported by the Veteran included sleep impairment without nightmares, flashbacks, anger and irritability, depression, anxiety, panic attacks approximately once per month, decreased energy and appetite, and weight gain.  Upon mental status examination, the Veteran appeared alert and oriented, with linear thought process, mildly blunted affect, intact insight, and normal speech, attention, and memory.  There was no psychosis or current suicidal or homicidal ideation, although the Veteran reported a prior suicide attempt after returning from Vietnam.  The VA examiner ultimately diagnosed PTSD with a current GAF score of 60, which resulted in mild impairment in social and occupational functioning.  

Thereafter, the Veteran was afforded an additional VA PTSD examination in April 2011.  He reported current symptoms including sleep impairment without nightmares, intermittent intrusive thoughts, social isolation, difficulty controlling his anger, mild to moderate dysphoria, mild anergia, intermittent hopelessness and helplessness, and passive thoughts of death, although he denied suicidal or homicidal ideation.  He stated that he lacked a social life, but was active with his wife, visited family, and helped elderly people within his church.  Upon mental status examination, the Veteran appeared alert and oriented, with adequate insight, normal affect, attention, speech, and memory, with logical, goal-directed thoughts, and no evidence of a thought disorder.  There was no pressured speech, grandiosity, irritability, or restlessness noted by the examiner.  The examiner ultimately diagnosed PTSD with a GAF score of 63, with noted mild symptoms and no significant impairment in social or occupational functioning as a result of his PTSD.  

Based upon the evidence of record, including as discussed above, the Board concludes that an increased disability rating for PTSD in excess of 30 percent is not warranted prior to October 24, 2012, as the Veteran's PTSD symptoms during the period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Veteran's symptoms as documented in the June 2010 and April 2011 VA examinations included sleep impairment without nightmares, flashbacks and intrusive thoughts, anger and irritability, depression, anxiety, panic attacks approximately once per month, dysphoria, decreased energy and appetite, and weight gain.  The Veteran's assigned GAF scores during the period ranged from 60 to 63, which is indicative of mild to moderate symptoms.  Notably, the June 2010 VA examiner concluded that the Veteran's PTSD resulted in mild impairment in social and occupational functioning.  Similarly, the April 2011 VA examiner concluded that the Veteran's PTSD resulted in mild symptoms and no significant impairment in social or occupational functioning.  

As such, the Board finds that the Veteran's PTSD symptomatology during the rating period prior to October 24, 2012 is most closely approximated by the assigned 30 percent disability rating.  While the Veteran has endorsed some symptomatology which is contemplated by the rating criteria for an increased rating, such as irritability and anger, his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra.  

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective psychiatric medical evidence of record.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to October 24, 2012.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.  


III.B.  From October 24, 2012

The Veteran was afforded another VA psychiatric examination in October 2012.  At that time, the Veteran reported that he remained married to his wife and enjoyed fishing, bowling, and working puzzles, although his social activities had decreased.  He stated that his wife would not let him drive alone anymore due to difficulty focusing while driving which resulted in the Veteran running stop signs and red lights.  He stated that he last worked eighteen years before, but was on disability for rheumatoid arthritis.  His ongoing PTSD treatment included medication management and individual therapy.  The examiner documented PTSD symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The examiner diagnosed ongoing PTSD with a current GAF score of 56 which resulted in occupational and social impairment with reduced reliability and productivity.  

Most recently, the Veteran was afforded a VA PTSD examination in April 2014.  The Veteran reported current symptoms including sleep impairment with nightmares, hypervigilance, exaggerated startle, anxiety, depressed mood, decreased energy and motivation, difficulty being around others, intrusive thoughts, avoidance, impaired concentration and memory, increased anger with outbursts and agitation, poor communication, and social isolation.  He denied any suicidal or homicidal ideation.  Upon mental status examination, the Veteran was generally alert, oriented, and cooperative, with depressed mood, constricted affect, and limited speech.  The examiner identified the following PTSD symptoms:  depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  Overall, the examiner diagnosed PTSD and secondary major depressive disorder (MDD) which resulted in severe occupational and social impairment, and occupational and social impairment with reduced reliability and productivity

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from October 24, 2012, and the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for PTSD during the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, neither the October 2012 or April 2014 VA examinations document that the Veteran's PTSD symptoms result in total occupational and social impairment.  Indeed, there is no indication that the Veteran suffered from gross impairment in thought process or communication.  Although the April 2014 VA examiner noted poor communication and limited speech, such impairment was not so severe as to be classified as gross impairment.  Additionally, the Veteran has not reported persistent audiovisual hallucinations.  Moreover, while the Veteran has consistently reported increased problems with anger and irritability with some outbursts, he has not displayed grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent ability to perform activities of daily living, including minimal personal hygiene.  Finally, the mild memory loss endorsed by the Veteran has not manifested to be so severe as to reflect disorientation to time or place, or memory loss for names of close relatives, or the Veteran's own occupation or name.  Therefore, the Board finds that the Veteran's PTSD symptoms from October 24, 2012 are most closely approximated by the assigned 70 percent disability rating, and that his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.  

Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent from October 24, 2012.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms discussed above are specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


V.  TDIU

Finally, the Veteran claims entitlement to a TDIU rating due to service-connected disabilities.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran first submitted his TDIU application in August 2010.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected PTSD with alcohol dependence.  

The Veteran is service-connected for the following disabilities:  PTSD (30 percent disabling from July 31, 2008 and 70 percent disabling from October 24, 2012), a lumbar spine disability (20 percent disabling from June 26, 2007), bilateral ankle disabilities (each 20 percent disabling from June 26, 2007), left lower extremity radiculopathy (10 percent disabling from June 2007), right lower extremity radiculopathy (10 percent disabling from June 2011), and tinnitus (10 percent disabling from July 2013).  After application of the bilateral factor, the Veteran's combined disability rating is 60 percent from June 26, 2007, 70 percent from July 31, 2008, and 90 percent from October 24, 2012.  Therefore, the Veteran meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

Turning to the evidence of record from August 2010 regarding the Veteran's employability, the Board notes that during the April 2011 VA PTSD examination discussed above, the Veteran reported that he last worked in industrial maintenance in 1995 or 1996, after which he had to stop working secondary to his rheumatoid arthritis.  The VA examiner could not comment regarding the effect of the Veteran's orthopedic problems on his employability, but the examiner stated that the Veteran's PTSD did not interfere with his ability to secure and maintain substantially gainful employment.  

At an April 2011 VA examination specifically concerning his TDIU claim, the VA examiner stated that after carefully considering all the medical evidence regarding the Veteran and his disabilities, he was primarily disabled due to rheumatoid arthritis, and his service-connected disabilities would not impact him to such a degree that he would be unable to maintain either physical or sedentary employment.  

A March 2012 private opinion concluded that the Veteran was not gainfully employable.  The physician noted his arthritis in the lumbar spine, knees, and ankles, with overall progression of arthritis in these areas.  The physician also referred to his prescription medication treatment for rheumatoid arthritis and lumbar DJD with radiculopathy.  An additional November 2012 private opinion concluded that the Veteran was unable to obtain, maintain, and sustain gainful and meaningful employment due to rheumatoid arthritis and osteoarthritis.  

Additionally, although the Veteran's SSA disability records have been determined to have been previously destroyed, the evidence of record, including the Veteran's consistent reports, indicates that he is in receipt of SSA disability benefits due to his rheumatoid arthritis since April 1996.  

Significantly, the evidence of record, including as discussed above, reflects that the Veteran is primarily disabled due to his nonservice-connected rheumatoid arthritis, rather than as a result of his service-connected disabilities.  The Board acknowledges that the Veteran's service connected disabilities result in some impairment of his ability to secure or follow a substantially gainful occupation; however, the preponderance of evidence weighs against the finding that he is completely precluded from securing or following a substantially gainful occupation consistent with his education and professional occupational experience due solely to his service-connected disabilities.  

While the Board has considered the Veteran's own statements asserting that he is unemployable due to his service-connected disabilities, such statements are less probative regarding whether his service-connected disabilities completely preclude his ability to secure or follow a substantially gainful occupation, as he lacks vocational and occupational expertise.  See Jandreau, supra.  

Therefore, for the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for a right thumb disability is denied.  

Service connection for a right wrist disability is denied.  

Service connection for a right knee disability, to include as due to a service-connected bilateral ankle disability, is denied.  

Service connection for a left knee disability, to include as due to a service-connected bilateral ankle disability, is denied.  

Service connection for erectile dysfunction, to include as due to presumed herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD), is denied.  

An increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 24, 2012, and in excess of 70 percent thereafter, is denied.  

A TDIU rating is denied for the entire period on appeal.  


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hypertension.  Upon remand, the Veteran must be afforded a VA examination which considers whether the Veteran's hypertension is related to his presumed exposure to herbicides during active service in Vietnam.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element regarding a potential relationship between a current disability and service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  Moreover, when VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's service treatment records, including physical examinations at service enlistment and service discharge, do not document any complaints, treatment, or diagnosis of hypertension.  However, post-service private treatment records from November 1987 document a diagnosis of hypertension, with related treatment, and a reported history of hypertension for twenty years.  Additionally a July 2007 VA treatment note documents the Veteran's medical history including hypertension from the 1970s.  Notably, this would place the onset of the Veteran's hypertension within, or at least shortly after, the Veteran's discharge from active service.  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

Therefore, the Board finds that upon remand, the Veteran must be afforded a VA examination in connection with his claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination regarding his claim of entitlement to service connection for hypertension.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including presumed exposure to herbicides in Vietnam.  

In rendering the above opinion, the examiner must consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure, as well as the November 1987 private treatment records which document the Veteran's history of hypertension for twenty years.  

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


